FILED
                            NOT FOR PUBLICATION                               AUG 01 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LISA ANN ATKINS,                                 No. 12-16901

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00729-SRB

  v.
                                                 MEMORANDUM*
CREIGHTON ELEMENTARY SCHOOL
DISTRICT,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Lisa Ann Atkins appeals pro se from the district court’s summary judgment

in her Title VII action alleging gender discrimination. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion the district court’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision regarding the sufficiency of service of process. Rio Props., Inc. v. Rio

Int’l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by granting summary judgment

for defendant because it correctly determined that Atkins failed to effectuate

service in compliance with Rule 4 of the Federal Rules of Civil Procedure. See

Fed. R. Civ. P. 4(j)(2) (requiring service of process on state or local government

entity by either delivering summons and complaint on entity’s chief executive

officer or serving a copy of each in the manner proscribed by state law); Batty v.

Glendale Union High Sch. Dist. No. 205, 212 P.3d 930, 933-34 (Ariz. Ct. App.

2009) (under Arizona law, delivery of notice of claim on superintendent

insufficient to complete service of process on defendant school district); see also

Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986) (explaining that actual notice is

insufficient to confer personal jurisdiction over a defendant if service does not

substantially comply with Fed. R. Civ. P. 4).

      The district court did not abuse its discretion by denying Atkins leave to

amend to allege, among other things, a claim under 42 U.S.C. § 1983 because

amendment would have been futile. See Ahlmeyer v. Nev. Sys. of Higher Educ.,

555 F.3d 1051, 1055 (9th Cir. 2009) (setting forth standard of review and

explaining that leave to amend may be denied if amendment would be futile).


                                           2                                     12-16901
       We do not consider arguments raised for the first time on appeal, including

that defendant waived its service of process defense. See Peterson v. Highland

Music, Inc., 140 F.3d 1313, 1321 (9th Cir. 1998) (applying a “general rule” against

entertaining arguments on appeal that were not presented or developed before the

district court).

       Atkins’s motion to admit into evidence a transcript and CD recording, filed

on February 5, 2013, is denied.

       AFFIRMED.




                                          3                                  12-16901